DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley (US 2005/0142310) in view of Ultramid ® C33 LN (hereinafter “Ultramid ®”).
In regard to claims 1-2 and 24, Hatley discloses a packaged produce product formed from at least one polyamide film [abstract]. The polyamide film is coextruded film of at least one layer of nylon 6 and at least one layer of nylon 6,66 [abstract]. The second layer of polymer film is adhered to a first surface of the first layer of polymer film [0029]. The water vapour transmission rate is at least 30 g/m2 per day [Table 1].  The nylon 6 layer has a sealing temperature of 2100C or more [0029]. The layers have a thickness from about 1 to about 50 µm [0021]. The layered packaging film has the nylon 6,66 as an outermost surface [0022]. 
0C or less. 
Ultramid ® discloses a polyamide 6/66 grade that has a lower melting point of between 195-1970C. The polyamide is used in multilayer films. The polyamide 6/66 exhibits good elastic properties, dimensional stability, low tendency to creep and excellent sliding friction properties. It provides good toughness at low temperatures, high rigidity, high mechanical strength, stiffness, thermal stability, very good impact strength, and good processability.
Hatley and Ultramid ® both disclose a multilayer film that comprises a polyamide 6/66. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyamide 6/66 of Ultramid ® for the nylon 6,66 of Hatley motivated by the expectation of forming a multilayer layer film with an outer layer that has good toughness, high rigidity, high mechanical strength, stiffness, and good impact strength. 
In regard to claim 3, Hatley discloses that he first layer polymer is nylon 6 [abstract] which is polycaprolactam.
In regard to claim 4, Hatley discloses that the film may include more than one additional layers [0022]. The additional layer being that of nylon 6 [0022]. The examiner considers the two layers of nylon 6 to be that the first layer of polymer film comprises two or more sub layers.
In regard to claim 5, modified Hatley discloses that the nylon 6,66 layer has a melting point of 195-1970C (Ultramid ®).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley (US 2005/0142310) in view of Ultramid ® C33 LN (hereinafter “Ultramid ®”) in further view of EMS-Grivory® BM16 (hereinafter Grivory®).

	Grivory® discloses a PA66/69/610/6I that has high flexibility and toughness. It is used in flexible packaging for foodstuffs. 
	Modified Hatley and Grivory® both disclose film that is used in packaging foodstuffs. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the PA66/69/610/6I of Grivory® in the second layer comprising nylon 6,66 of modified Hatley motivated by the expectation of forming a layer that has high flexibility and toughness, good orientation, good transparency, and maintains a low melting point of the layer (1640C) (Grivory®). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley (US 2005/0142310) in view of Ultramid ® C33 LN (hereinafter “Ultramid ®”) in further view of Styrolux® 684D (hereinafter Styrolux®).
In regard to claim 7, Modified Hatley discloses a multilayer packaging film that comprises a layer of nylon 6 and a layer of nylon 6,66 has previously discussed. Modified Hatley is silent with regard to the layer of nylon 6,66 being a blend with SBS.
Styrolux® discloses a styrene-butadiene-copolymer that is has enhanced toughness in film and sheet extrusion. It is useful in food packaging. 
Modified Hatley and Styrolux® both disclose film that is used in packaging foodstuffs. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the styrene-butadiene-copolymer of Styrolux® in the second layer comprising nylon 6,66 .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley (US 2005/0142310) in view of Ultramid ® C33 LN (hereinafter “Ultramid ®”) in further view ElvaxTM. 
In regard to claim 23, Modified Hatley discloses a multilayer packaging film that comprises a layer of nylon 6 and a layer of nylon 6,66 has previously discussed. Modified Hatley is silent with regard to the layer of nylon 6 being a blend with EVA.
	ElvaxTM discloses ethylene vinyl acetate resin that has low temperature sealing, flexibility, puncture resistance, and can be used in food packaging. 
	Modified Hatley and ElvaxTM both disclose film that is used in packaging foodstuffs. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the EVA of ElvaxTM in the first layer comprising nylon 6 of modified Hatley motivated by the expectation of forming a layer that has high flexibility and is puncture resistance. 

Claims 11-19 and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatley (US 2005/0142310) in view of Ultramid ® C33 LN (hereinafter “Ultramid ®”) in view of Reny (US 3,221,971).
In regard to claims 11, 16-18, and 21-22, Hatley discloses a packaged produce product formed from at least one polyamide film [abstract]. The polyamide film is coextruded film of at least one layer of nylon 6 and at least one layer of nylon 6,66 [abstract]. The second layer of polymer film is adhered to a first surface of the first layer of polymer film [0029]. The water 2 per day [Table 1].  The nylon 6 layer has a sealing temperature of 2100C or more [0029]. The layers have a thickness from about 1 to about 50 µm [0021]. The layered packaging film has the nylon 6,66 as an outermost surface [0022]. 
Hatley does not disclose that the sealing temperature of the second layer is 205 0C or less. 
Ultramid ® discloses a polyamide 6/66 grade that has a lower melting point of between 195-1970C. The polyamide is used in multilayer films. The polyamide 6/66 exhibits good elastic properties, dimensional stability, low tendency to creep and excellent sliding friction properties. It provides good toughness at low temperatures, high rigidity, high mechanical strength, stiffness, thermal stability, very good impact strength, and good processability.
Hatley and Ultramid ® both disclose a multilayer film that comprises a polyamide 6/66. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyamide 6/66 of Ultramid ® for the nylon 6,66 of Hatley motivated by the expectation of forming a multilayer layer film with an outer layer that has good toughness, high rigidity, high mechanical strength, stiffness, and good impact strength. 
Modifed Hatley is silent with regard to the structure of the fresh produce package.
Reny discloses a packaging tray for packaging quantities of fruits, vegetables, bulk produce, and the like (col. 1 lines 6-10).  Flexible overwraps of any known variety may be applied to protect the articles as well as secure them in position on the tray (col. 3 liens 46-49). The flexible overwrap is folded down on all four sides and adhered to the underlying surface of the bottom portion of the tray in a known manner (col. 3 lines 50-52). It is known in the art that a typical seal in food packaging is a fin seal. 
Thus, a fresh produce package comprising fresh produce enclosed by a packaging film the fresh produce package having an underside and upper side, wherein the packaging film is 
Modified Hatley and Reny both disclose the use of a packaging film to form a packaging. Thus, it would have been obvious to utilize the packaging structure of Reny for the packaging structure of modified Hatley motivated by the expectation of packaging fresh produce.
	In regard to claim 12, Modified Hatley discloses a packaging tray for packaging quantities of fruits, vegetables, bulk produce, and the like (Reny col. 1 lines 6-10).  
	In regard to claim 13, Modified Hatley discloses that the fresh produce is held in a container inside the packaging film (Reny fig. 6).
	In regard to claim 15, Modified Hatley discloses that the flexible overwrap can be of a sleeve variety (Reny col. 3 lines 52-56). The examiner considers this to be wherein the fresh produce is enclosed in a single piece of packaging film.
In regard to claim 19, Modified Hatley is silent with regard to the elongate seal having a seal strength in the range from 2 MPa to 20 MPa. It should be noted that the seal strength is a result effective variables.  As the seal strength increases, the material becomes less flexible and harder to pull away from the packaging material.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the seal strength to a range from 2 MPa to 20 MPa since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present .

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
The applicant argues that the secondary reference, Ishii, teaches away from a layer having a sealing temperature of 1000C to 2050C. The applicant argues that the oxygen-absorbing resin layer of Ishii cannot be used as an outermost layer of the food packaging film.
In response, the examiner has removed the Ishii reference as a secondary reference. The secondary reference, Ultramid ® C33 LN, discloses a polyamide 6/66 grade that has a lower melting point of between 195-1970C. The polyamide is used in multilayer films. The polyamide 6/66 exhibits good elastic properties, dimensional stability, low tendency to creep and excellent sliding friction properties. It provides good toughness at low temperatures, high rigidity, high mechanical strength, stiffness, thermal stability, very good impact strength, and good processability.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782